DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending.
No Information Disclosure Statement (IDS) filed by Applicant with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations recited in the claims, which are merely intended use:
(i) claims 1-3 and 6-8 recited the limitations of “effective to cause”

(iii) claims 5 and 14 recited the limitations of “so that”.
(iv) claims 7, 8 and 17 recited the limitations of “may be”.
The limitations as indicated above are intended use, which does not further limit the claimed invention, does not distinguish from the prior are of record. The term effective to cause and using can change as configured to. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

7.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-18 is/are directed to the abstract idea of receiving a search input comprises a first image, searching, using a text-optimized search engine, identify textual representation associated with collection that are relevant to the textual representation of the first image file etc. The limitations of a search input comprises a first image, searching, using a text-optimized search engine, identify textual representation associated with collection that are relevant to the textual representation of the first image file is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting  database, processor, non-transitory computer readable medium, nothing in the claim element precludes the step from practically being performed in the mind. The limitations of convert the first image into a textual representation of the first image file, is a context which encompasses the user can change, modify, translate image file to a textual representation. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element- database, non-transitory computer readable medium, processor steps. The database, processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-9 and 11-18 recite an additional limitation, e.g. feature vector, principal component analysis, score with threshold, image is 2048 or 130, rank the susbset of images, frequently occurring feature with the textual representation of the images etc.) which is also directed to collecting, displaying and manipulating of data, which is also directed to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
                                  Claim Rejections- 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Serrano et al. (US 2013/0060786 A1), hereinafter Serrano in view of Gokturk et al. (US 2008/0177640 A1), hereinafter Gokturk.  
As for claim 1, Serrano teaches a non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor to: receive a search input, wherein the search input comprises a first image file (see [0010], searching of image data); 
…..the first image file into a textual representation of the first image file; search, using a text-optimized search engine, a database of textual representations of a collection of images to identify textual representations associated with the collection of images that are relevant to the textual representation of the first image file (see [0012], text-based searching of image, 
selecting a first set of visual signatures from the visual signatures in the first database, retrieving a set of images from the second database based on a computed measure of similarity between the visual signatures in the first set of visual signatures and visual signatures of images in the second database).
Serrano teaches the claimed invention but does not explicitly teaches the limitations of convert the first image. Although, Serrano teaches statistics generated from the image. However, in the same field of endeavor Gokturk teaches the limitations of convert the first image (see Serrano, [0059]-[0060], convert the feature extraction into text, the data is the result of image analysis).
Serrano and Gokturk both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, accessing, retrieving image data using text. Sorting, classifying the image data in databases.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gokturk’s teaching to Serrano's system for searching images using image data, text data, features and non-textual data. Thus help e-commerce applications for enabling visual, non-textual and visually aided searches of merchandise items (see Gokturk, [0032]).
As for claim 10, 
		The limitations therein have substantially the same scope as claim 1 because claim 10 is a method claim for implementing those steps of claim 1. Therefore, claim 10 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gokturk’s teaching to Serrano's system for searching images using image data, text data, features and non-textual data. Thus help e-commerce applications for enabling visual, non-textual and visually aided searches of merchandise items (see Gokturk, [0032]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Serrano and Gokturk teach:
the instructions to convert the first image file into a textual representation of the first image file further includes instructions effective to cause at least one processor to: generate a feature vector from the first image file; perform a Principal component analysis on the extracted feature vector of the first image file to receive a score of each of features represented in the feature vector (see Serrano, [0006], [0039]; Also see Gokturk, [0059]).  
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Serrano and Gokturk teach:
 wherein the instructions to convert the first image file into a textual representation of the first image file further includes instructions effective to cause at least one processor to: discard any feature in the feature vector having a score less than a threshold; assign each remaining feature with a zero or a one, corresponding to whether the score for that feature is positive or negative, after discarding the features having a score less than a threshold, wherein the positive scores are represented as a one, and the negative scores are represented as a zero; wherein the resulting textual representation comprises a sequence of feature positions, wherein each of the feature positions is created based on the corresponding remaining feature vector and the corresponding score (see Serrano, [0006], [0057]; Also see Gokturk, [0059]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Serrano and Gokturk teach:
wherein each of the feature positions comprises a label assigned to each remaining feature that had score greater than the threshold, and the assigned number for the corresponding remaining feature (see Serrano, [0006], [0076]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Serrano and Gokturk teach:
wherein a number of the extracted features for each image is approximately 2048, and the threshold is selected so that approximately 130 features remain in the textual representation (see Serrano, [0038], [0042]-[0045]; Also see Gokturk, [0226]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Serrano and Gokturk teach:
 wherein the instructions to search, using a text-optimized search engine, a database of textual representations of a collection of images to identify textual representations associated with the collection of images that are relevant to the textual representation of the first image file further includes instructions effective to cause at least one processor to: compare the textual representation of the first image file against textual representation of the collection of images to generate a subset of images that are relevant, wherein the textual representations of the first image file and the collection of the images are created based on extracted feature vectors from the first image file and the collection of the images; rank the subset of images in the collection of images that are relevant based on a measure of similarity to the feature vectors representing the first image file; and present a ranked list of the subset of images in order from most similar to least similar as results responsive to the search input (see Serrano, [0006], [0075]-[0076]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Serrano and Gokturk teach:
wherein the instructions to compare the textual representation of the first image file against textual representation of the collection of images to generate a subset of images that are relevant further includes instructions effective to cause at least one processor to perform a first iteration of: identify a first feature within a textual representation of the first image file which occurs least frequently within the textual representations of the collection of images; search the collection of images for textual representations containing the first feature to generate a subset of candidate images that may be relevant to the first image file (see Serrano, [0006], [0075]-[0076]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Serrano and Gokturk teach:
 wherein the instructions to compare the textual representation of the first image file against textual representation of the collection of images to generate a subset of images that are relevant further includes instructions effective to cause at least one processor to perform a second iteration of: identify a next least frequently occurring feature within the textual representation of the first image file which occurs the next least frequently within the textual representations of the collection of images; search the collection of images for textual representations containing the next least frequently occurring feature to generate a further subset of candidate images that may be relevant to the first image file (see Serrano, [0037], [0067]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Serrano and Gokturk teach:
wherein the search input further comprises textual representations of feature vectors of a plurality of images (see Serrano, [0006], [0011]).
Claims 11-18 correspond in scope to claims 2-9 and are similarly rejected.
Prior Arts
11. 	US 2019/02868898 A1 teaches textual data representation in a full text index database; and transfer the extracted data and the textual data representation to a search engine platform, perform image pre-processing on a document image ([0005]).
	US 2016/0004928 A1 teaches searching textual representation of an image. Text representation used to index and search for the image. Mapped two dimensional pixel co-ordinate or co-ordinates representing a range of pixels; an image property identifier; an identifier for a color space component ([0036]).
	WO 2014/131447 A1 teaches convert text query keyword into a range of numeric values that in turn is converted into a text representation within the ontology used for the indexed text data. A text query and an image-originating search query combined into a composite search query ([0031]).
US 2019/0080351, US 2006/0136402, US 9267763, US 20090228777, US 2016/0350886, US 9171202, US 2015/0302084, US 20080056538, US 10,755,039 B2, US 2015/0302084, US 20080056538, US 8589457, US 7398269, US 20040172378, 20080233576 these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 

Conclusion
12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154           
11/06/21